                1:20-cv-00718-RMG                 Date Filed 01/22/21         Entry Number 45           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Herbert Demond York,
                         Plaintiff
                            v.                                      )       Civil Action No.        1:20-cv-00718-RMG
                                                                    )
                                                                    )
Sgt. K. Scott in his/her individual capacity; Officer J.            )
 Gee in his/her individual capacity; Officer F. Smith               )
            in his/her individual capacity,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Herbert Demond York, shall take nothing of the defendants, Sgt. K. Scott in his/her individual capacity,
Officer J. Gee in his/her individual capacity and Officer F. Smith in his/her individual capacity and this action is
dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Richard M. Gergel, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: January 22, 2021                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
